Affirmed by unpublished PER CURIAM opinion.
' Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shawntae DeShawn Rogers appeals his conviction entered pursuant to his conditional guilty plea to possession of ammunition by a convicted felon. On appeal, he challenges the denial of his motion to suppress. We have reviewed the parties’ briefs and the record, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rogers, No. 1:13-cr-00208-TDS-1 (M.D.N.C. Aug. 16, 2013). (J.A. at 81-93). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.